Citation Nr: 1019173	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  09-04 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a higher initial rating for residuals of a 
left leg injury, currently rated as 10 percent disabling for 
a painful scar.  

2.  Entitlement to a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 
1974.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Atlanta Regional Office 
(RO), which, in pertinent part, granted service connection 
for scar, residuals of a left leg injury, and assigned a 10 
percent rating using Diagnostic Code 7804 for a painful scar, 
effective June 19, 2006.  

In November 2009 the Board remanded the case for the 
scheduling of a hearing before the Board at the RO.  The 
Veteran and his wife testified at a hearing before the 
undersigned Veterans Law Judge at the RO in February 2010.  
The case has now returned to the Board for further appellate 
action.

The issues of entitlement to service connection for right leg 
and psychiatric disabilities as secondary to service-
connected residuals of a left leg injury and a claim to 
reopen the previously denied claim of service connection for 
diabetes mellitus have been raised by the record.  These 
claims have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ) and the Board does not have jurisdiction 
over.  They are therefore referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

During the February 2010 hearing, the Veteran testified that 
he was currently in receipt of disability benefits from the 
Social Security Administration based on his residuals of a 
left leg injury.  VA's duty to assist includes obtaining 
pertinent medical documentation from SSA, pursuant to 38 
C.F.R. § 3.159(c)(2).  See Baker v. West, 11 Vet. App. 163, 
139 (1998) (SSA records must be obtained when the Veteran 
reports receiving SSA disability benefits, as such records 
may contain relevant evidence).  The SSA should be contacted 
and any records associated with the grant of disability 
benefits should be requested. 

The February 2009 statement of the case contains the 
statement that the service-connected disability is now 
identified as paresthesias and tenderness about the scar 
located on the left shin as residual of injury.  The Board 
also finds that the Veteran should be provided an additional 
VA examination to determine the severity of the neurological 
residuals of his left leg injury.  The Veteran testified in 
February 2010 that he experienced constant pain due to nerve 
damage in his left leg, was severely limited in his ability 
to walk, and needed a cane and knee brace for ambulation.  

The Veteran's most recent VA examination was in October 2007, 
more than two years ago, and his hearing testimony indicates 
a worsening of the disability since then.  The Veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Veteran 
is competent to provide an opinion that his disability has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

The Veteran has reported several times throughout the claims 
period that he is unable to work due to the manifestations of 
his service-connected residuals of a left leg injury.  The 
Court has recently held, in May 2009, that a request for 
TDIU, whether expressly raised by a veteran or reasonably 
raised by the record, is not a separate claim for benefits, 
but is rather part of the initial adjudication of a claim.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when 
entitlement to TDIU is raised during the appeal of a rating 
for a disability, it is part of the claim for benefits for 
the underlying disability.  Id at 454.

The RO has not explicitly adjudicated a claim for TDIU and 
the Veteran would be prejudiced if the Board were to decide 
this claim without prior adjudication by the RO.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  
Accordingly, the claim for entitlement to TDIU must be 
remanded to the RO for adjudication prior to the rendering of 
a decision by the Board on this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain all 
records of medical treatment associated 
with the grant of disability benefits 
to the Veteran

2.  Schedule the Veteran for an 
examination by a physician with 
appropriate expertise to determine the 
current severity of the residuals of a 
left leg injury including all 
neurological manifestations of the 
disability.  

All indicated studies, including complete 
range of motion studies in degrees, 
should be performed.  
In reporting the results of range of 
motion testing, the examiner should 
determine whether the left leg is 
manifested by weakened movement, excess 
fatigability, incoordination, flare-ups 
or pain.  Such inquiry should not be 
limited to muscles or nerves.  These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.


The examiner should specifically identify 
any evidence of nerve damage due to the 
service-connected disability, to include 
reflex and sensory changes, 
characteristic pain, and muscle spasm.  
Any sensory or motor impairment in the 
left lower extremity due to service-
connected disability should be 
identified.  The examiner should provide 
an opinion with respect to any nerves 
involved as to whether there is complete 
paralysis or incomplete paralysis that is 
mild, moderate, moderately severe, or 
severe.  

The examiner should also provide an 
opinion concerning the impact of the 
residuals of a left leg injury on the 
Veteran's ability to work.  The rationale 
for all opinions should also be provided.

3.  Adjudicate the issue of entitlement 
to TDIU.  If the Veteran does not meet 
the schedular criteria for a grant of 
TDIU, the AOJ should determine whether 
the case should be referred to the 
Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration under 38 C.F.R. § 4.16(b).

4.  Issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



